Citation Nr: 1808088	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-10 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial increased rating higher than 30 percent for diverticulosis. 

2.  Entitlement to an initial increased rating higher than 10 percent for lumbar spine degenerative joint disease (DJD).  

3.  Entitlement to an initial increased rating higher than 10 percent for left shoulder DJD. 

4.  Entitlement to an initial increased rating higher than 10 percent for right shoulder DJD. 

5.  Entitlement to an initial increased rating higher than 10 percent for left elbow DJD. 

6.  Entitlement to an initial compensable rating for right ankle DJD. 

7.  Entitlement to an initial compensable rating for right elbow DJD. 

8.  Entitlement to an initial compensable rating for left hip DJD.  

9.  Entitlement to an initial compensable rating for right knee DJD.

10.  Entitlement to an initial compensable rating for left ankle DJD. 

11.  Entitlement to an initial compensable rating for hydrocele.  


REPRESENTATION

Veteran represented by:  Attorney Thomas D. White, Jr. 


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel

	(CONTINUED ON NEXT PAGE)














INTRODUCTION

The Veteran served on active duty from February 1985 to February 1989 and May 1991 to October 2011.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2012 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
In a March 2017 written statement, the Veteran withdrew his prior request for a Board hearing.  
 
The issues of entitlement to service connection for acid reflux, hearing loss, sleep apnea, and degenerative arthritis (other than that related to the musculoskeletal claims on appeal here),  have been raised by the record in a February 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for continued appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to initial increased ratings for lumbar spine, left shoulder, right shoulder, left elbow, right ankle, right elbow, left hip, right knee, and left ankle DJD, and for hydrocele are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's diverticulosis with diarrhea is not manifested by numerous attacks of ulcerative colitis-like symptoms with only fair heath during remission; definite obstruction shown by x-ray, malnutrition, reflex disturbances, severe colic distension, severe nausea, or severe vomiting.





CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for diverticulosis with diarrhea have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.114, Diagnostic Code 7327 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his attorney has raised concerns with the duty to notify or assist.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

Legal Criteria 

The Veteran believes that his diverticulosis with chronic diarrhea warrants a rating higher than 30 percent. 

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

The Veteran's diverticulosis with chronic diarrhea is rated under Diagnostic Code 7327, for diverticulitis.  38 C.F.R. § 4.114, Diagnostic Code 7327.  Diverticulosis should be rated as irritable colon syndrome (Diagnostic Code 7319), peritoneal adhesions (Diagnostic Code 7301), or ulcerative colitis (Diagnostic Code 7323) depending upon the predominant disability picture.  See id.  

Pursuant to Diagnostic Code 7319, a maximum schedular 30 percent disability rating is warranted for severe irritable colon syndrome resulting in diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319.

Pursuant to Diagnostic Code 7301, a 30 percent disability rating is warranted for moderately severe peritoneal adhesions resulting in partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  38 C.F.R. § 4.114, Diagnostic Code 7301.  A maximum schedular 50 percent disability rating is warranted for severe peritoneal adhesions resulting in definite partial obstruction shown by x-ray, with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following severe peritonitis, ruptures appendix, perforated ulcer, or operation with drainage.  Id.  Additionally, a note to Diagnostic Code 7301 states that ratings for peritoneal adhesions will be considered when there is a history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  Id.   

Pursuant to Diagnostic Code 7323, a 30 percent disability rating is warranted for moderately severe ulcerative colitis, with frequent exacerbations.  38 C.F.R. § 4.114, Diagnostic Code 7323.  A 60 percent disability rating is warranted for severe ulcerative colitis, with numerous attacks a year and malnutrition, and health only fair during remissions.  Id. 

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting disease in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principal relating to pyramiding as outlined in 38 C.F.R. § 4.14.  Id.  Therefore, ratings under Diagnostic Codes 7301-7329, 7331, 7342, and 7345-7348 will not be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  

Factual Background

In his August 2011 VA examination, the Veteran reported having been diagnosed with diverticulosis.  He reported abdominal pain and diarrhea alternating with constipation.   He described the abdominal pain as localized to his lower abdomen and occurring less than 1/3 of the year.  The pain is crampy, and it occurs as often as 2-3 times a week, with each occurrence lasting 30 minutes to one hour.  He reported 120 episodes during the prior year.  He denied that this condition caused weight changes.  He was not receiving treatment for this disability.  He also denied hospitalization or surgery for this disability.  Overall, the Veteran denied that this condition caused functional impairment.  The examiner recorded normal abdominal and rectal examinations.  The examiner concluded that the Veteran's diagnosis was diverticulosis associated with pain.  The examiner noted that there was no anemia or evidence of malnutrition. 

In a February 2013 written statement, the Veteran reported that his diverticulosis continued to be a problem due to bowel discomfort and frequent bathroom trips.  

In a March 2017 written statement, the Veteran again reported that his diverticulosis continued to be a problem due to bowel discomfort and frequent bathroom trips.  

Analysis

The Board has reviewed all of the evidence and finds that the 30 percent rating currently assigned for the Veteran's diverticulosis with diarrhea is appropriate. 

The Veteran's VA examination and lay statements show reports of chronic diarrhea, constipation, and abdominal pain.  The Veteran has not stated that these symptoms have worsened since his August 2011 VA examination.  Notably, he submitted identical statements describing his diverticulosis symptoms in February 2013 and March 2017.  These statements describe continuing but not worsening or new symptoms.  The Veteran's post-service military hospital treatment records do not show reports of relevant symptoms or treatment.  Accordingly, it is not necessary to remand this issue for another VA examination, and the Board will adjudicate it on the merits. 

The Veteran's predominant symptoms associated with his diverticulosis are frequent diarrhea and cramping abdominal pain.  Diverticulitis is to be rated under Diagnostic Codes 7319, 7301, or 7323, depending upon the predominant disability, and the Board finds that this clearly indicates that Diagnostic Code 7319 is the appropriate diagnostic code to apply, as these criteria relate to diarrhea and abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7327.  The Veteran has severe diarrhea and abdominal distress, and therefore has been assigned the maximum evaluation under this diagnostic code.

The Board has considered whether any other diagnostic code could be applied to the Veteran's disorder which would allow for any higher rating than 30 percent, but finds that it cannot.  The Veteran has not, at any time, been found to have peritoneal partial obstruction, colic distension, nausea, vomiting, a perforated ulcer, operative/traumatic/infectious process, or disturbance of motility, and therefore he cannot be assigned an evaluation under Diagnostic Code 7301.  38 C.F.R. § 4.114, Diagnostic Code 7301.  He has not been found to suffer from malnutrition at any time during the period on appeal and was noted by the August 2011 examiner to have had no malnutrition or other general health effects from his diverticulosis.  Therefore entitlement to a rating higher than 30 percent cannot be assigned under Diagnostic Code 7323.  38 C.F.R. § 4.114, Diagnostic Code 7323.  The Board also does not find that any other diagnostic codes under the Schedule of Ratings for the digestive system which could accurately be applied to the Veteran's predominant symptoms to produce a common disability picture and which would allow for any rating higher than 30 percent.

The Board reviewed the Veteran's December 2015 appellate brief, but this document did not discuss this claim.  

The Board acknowledges the Veteran's reports of relevant observable symptoms, including abdominal pain and very frequent diarrhea.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  These lay statements are consistent with the medical evidence of record and the assigned rating.  To the extent that the Veteran believes that a higher rating is warranted, this belief is outweighed by the more probative medical evidence of record and the findings of the VA examiner.

In sum, the preponderance of the evidence weighs against finding that the Veteran's diverticulosis warrants a rating higher than 30 percent.  Because the preponderance of evidence weighs against claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 55-57.




ORDER

An initial increased rating higher than 30 percent for service-connected diverticulosis is denied. 


REMAND

Orthopedic disabilities 

The Veteran is requesting higher initial ratings for his service-connected orthopedic disabilities.  His August 2011 VA examination does not comply with the U.S. Court of Appeals for Veterans Claims' decision in Correia v. McDonald because the examiner did not report results of both active and passive range of motion testing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This information is necessary because the Veteran's disability ratings depend on his range of motion.  On remand, the examiner should also provide information about flare-ups including an estimation of functional loss in degrees based on the lay and medical evidence.  See Sharp v. Shulkin, 29 Vet. App. 26, 35 (2017) (a VA examination is inadequate when the VA examiner does not "estimate the [Veteran's] functional loss due to flares based on all the evidence of record (including the [Veteran's] lay information) or explain why [he or she] could not do so").

Hydrocele

In a March 2017 written statement, the Veteran reported that his hydrocele had worsened since his most recent VA examination.  He reported having fluid drained, a surgery, and erectile dysfunction.  Treatment records submitted by the Veteran reflect the surgery and ongoing treatment.  When a claimant reports that his or her service-connected disability has worsened since last examined, a new examination is required to reassess the severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  On remand, the examiner should also provide an opinion about the relationship between the Veteran's reported erectile dysfunction and his service-connected hydrocele.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA, military/federal government, or adequately identified treatment records related to the claims on appeal.  

2.  Then schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected orthopedic and hydrocele disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  

For the orthopedic disabilities: back, shoulders, elbows, hip, knees, and ankles:

All necessary diagnostic testing should be performed.  The examiner must describe all impairments of the Veteran's disabilities; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.  Both shoulders, elbows, hips, knees, and ankles must be examined, and complete range of motion testing results for right and left extremities (disabled or not disabled) must be reported as described below.  

The examiner must test active and passive range of motion, and provide weight-bearing and non-weight-bearing information, or detail why such testing is not necessary.  Range of motion should be expressed in terms of degrees for active and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's back disability (if the Veteran is not experiencing a flare-up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms she experiences during flare-ups and provide an opinion based on that information).  The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss or loss during flare-ups should be expressed in degrees of additional range of motion loss.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

For the hydrocele:

The claims file must be made available to the examiner for review, and the opinion must reflect that such a review was accomplished.  The examiner should specifically review the Veteran's March 2017 written statement describing his hydrocele symptoms and treatments and the related military treatment records.  Any necessary diagnostic testing and evaluation should be performed.  All clinical manifestations of his hydrocele disability, including symptoms and resulting complications, should be discussed.  The examination report should contain all needed findings to rate this disability and its manifestations under any pertinent diagnostic code. 

Further, based on the examination and review of the record, the examiner should also respond to the following:

a) Does the Veteran have a diagnosis of erectile dysfunction? 

b)  If the answer to (a) is yes, is the diagnosed erectile (i) a symptom of the Veteran's hydrocele, (ii) a separate disability entity caused or aggravated by the hydrocele (Aggravation in this context means the disability increased in severity beyond its natural progression), or (iii) a separate disability entity unrelated to the hydrocele?

If the erectile dysfunction is related to the hydrocele, the examiner should ensure that the examination report provides the necessary physical examination finds to rate this disability.  

3.  The AOJ should then readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.




The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


